           Case 1:18-cv-11780-DJC Document 56 Filed 01/06/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF MASSACHUSETTS


JAMES DELTUFO,
  Plaintiff

v.                                                 CIVIL ACTION NO.: 1:18-CV-11780-DJC

DONALD M. DELANEY,
and WILLIAM R. CUSHING JR.
   Defendants


                      JOINT PROPOSED TIME LIMITS FOR TRIAL

        Pursuant to the Court’s recent Order (Dkt. #49), the parties submit the following list of

proposed time limits for certain phases of the trial, inclusive of any cross and recross of

witnesses, and exclusive of voir dire and jury instruction:


     1) Opening statements:                                   1 hour

     2) Plaintiff:                                            3 hours

     3) Defendant Cushing:                                    2 hours

     4) Defendant Delaney:                                    2 hours

     5) Non-party/non-expert defense witnesses,
        William D. Marble, Jr. and Karen MacAleese:           2 hours

     6) Defense expert witness, Mark Correia 1:               2 hours

     7) Closing arguments:                                    1.5 hours

        TOTAL                                                 13.5 hours




1
 Subject to the Court’s ruling on Plaintiff’s Motion in Limine as to Defense Expert Mark
Correia, Dkt. #54.
         Case 1:18-cv-11780-DJC Document 56 Filed 01/06/21 Page 2 of 2




                                                    Respectfully submitted,

                                                    Defendants,
                                                    DONALD M. DELANEY,
                                                    and WILLIAM R. CUSHING, JR.,

                                                    By their attorneys,


                                                    __/s/ Alexandra M. Gill __________
                                                    Douglas I. Louison, BBO #545191
                                                    Alexandra “Sasha” M. Gill, BBO #663040
                                                    Louison, Costello, Condon & Pfaff, LLP
                                                    101 Summer Street
                                                    Boston, MA 02110
                                                    617-439-0305
                                                    dlouison@lccplaw.com
                                                    sgill@lccplaw.com

                                                    Plaintiff,
                                                    JAMES DELTUFO,
                                                    By his attorney,
                                                    /s/ Chester L. Tennyson
                                                    Chester L. Tennyson, Jr., BBO # 49620
                                                    Tennyson Law Firm
                                                    3 Seaview Avenue
                                                    Hull, MA 02045
                                                    (781) 740-7800
                                                    clt@tennysonlaw.com

                               CERTIFICATE OF SERVICE

      I, Alexandra M. Gill, hereby certify that on January 6, 2021, a true copy of the above
document was served upon Chester L. Tennyson, Jr., Esq., Tennyson Law Firm, 3 Seaview
Avenue, Hull, MA 02045 via the Court’s CM/ECF system.


                                     __/s/ Alexandra M. Gill
                                     Alexandra M. Gill
